DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a superluminescent light emitting diode, SLED, device/module, classified in H01S5/0233.
II. Claim 22, drawn to a method of fabricating a superluminescent light emitting diode, SLED, device, classified in H01L33/0045.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as a plurality of ridges in Group I may be formed by a cleaving technique instead of an etching technique as required in Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Additionally, this application contains claims directed to the following patentably distinct species:
Group A
 	Species 1, FIG. 7A, directed to a first example SLED designed for single pass with a straight ridge waveguide extending perpendicular to the end facets of the chip and over the full length of the chip from back facet to front facet, and a passive absorber which includes a portion of the ridge;
	Species 2, FIG. 7B, directed to a second example SLED designed for single pass with a straight ridge waveguide extending perpendicular to the end facets of the chip and over a first part of the length of the chip from the front facet to part way towards the back facet and a passive absorber extending over a second part of the length of the chip to the back facet;
	Species 3, FIG. 7C, directed to a third example SLED designed for single pass similar to FIG. 7B, but with the waveguide terminating at a tilt at its internal end proximal the passive absorber region to further suppress reflections from the back facet of the chip;
	Species 4, FIG. 7D, directed to a fourth example SLED designed for single pass with a straight ridge waveguide extending tilted at an angle to the end facets of the chip, the tilt angle ‘t’ being less than the critical angle for total internal reflection, e.g. 0<t<25o; and
	Species 5, FIG. 7E, directed to a fifth example SLED designed for double pass with a ridge waveguide which has a straight portion extending perpendicular to the end facets of the chip from the back facet to some distance away from the front facet and a curved portion extending over the remaining distance to the front facet so that the ridge <25o.
	Group B
	Species 1, FIG. 8A, directed to an example SLED device with blue and green SLEDs, the two SLEDs being designed as shown in FIG. 3A in combination with FIG. 7A;
	Species 2, FIG. 8B, directed to an example SLED device with blue and green SLEDs, the two SLEDs being designed as shown in FIG. 3A in combination with FIG. 7B;
	Species 3, FIG. 8C, directed to an example SLED device with blue and green SLEDs, the SLEDs being arranged and configured as shown in FIG. 3A in combination with FIG. 7C;
	Species 4, FIG. 8D1, directed to an example SLED device with blue and green SLEDs, the SLEDs being arranged and configured as shown in FIG. 3A in combination with FIGS. 7A and 7D;
	Species 5, FIG. 8D2, directed to an example SLED device with blue and green SLEDs, the SLEDs being arranged and configured as shown in FIG. 3A in combination with FIGS. 7B and 7D;
	Species 6, FIG. 8E, directed to an example SLED device with blue and green SLEDs, the SLEDs being arranged and configured as shown in FIG. 3A in combination with FIGS. 7A and 7E; and
	Species 7, FIG. 8F, directed to a variant of FIG. 8E with the blue waveguide having a smaller length, i.e. being shorter, than the green waveguide.
The Applicant is required to elect one species from Group A and a corresponding species from Group B.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. In particular, the species are mutually exclusive because they contain various configurations of the ridge waveguides.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828